


Exhibit 10.2




Notice of Grant of Stock Options
DYAX CORP.
and Option Agreement
ID: 04-3053198
 
55 Network Drive
 
Burlington, MA 01803

 
 
 
 
 
 
<Name>
Option Number:
<Option Number>
<Address>
Plan:
1995
 
ID:
<ID Number>

 
 
Effective   (the “Date of Grant”), you have been granted a Non-Qualified Stock
Option (the “Option”) to buy     shares of DYAX CORP. (the “Company”) stock at
$           per share, which is the closing price of the Company’s Common Stock
on the Date of Grant.
 
The total option price of the shares granted is $               .
 
Shares in each period will become fully vested on the date shown.
 
 
 
 
 
 
 
 
 
Shares
 
Vest Type
 
Full Vest
 
Expiration
 

 
 
 
 
 
 
 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan, as amended, and the Option Agreement, all of
which are attached and made a part of this document.
 
 
 
 
DYAX CORP.
 
Date:
 
 
 
 
 
Signature:
 
Date
 

 
 














--------------------------------------------------------------------------------




DYAX CORP 1995 EQUITY INCENTIVE PLAN
Non-Qualified Stock Option Terms And Conditions
(2015 Form)




1. Option Price. The price to be paid for each share of Common Stock upon
exercise of the whole or any part of this Option shall be the amount set forth
as the Option Price on the face of this Certificate, which is not less than 100%
of the fair market value of a share of Common Stock of the Company on the Date
of Grant.


2. Exercisability Schedule. This Option may be exercised with respect to the
aggregate number of shares set forth in the Exercisability Schedule on the face
of this Certificate at any time after the dates specified in such schedule,
provided, however, that this Option may not be exercised as to any shares after
the expiration of ten (10) years from the Date of Grant.


3. Method of Exercise. This Option may be exercised at any time and from time to
time, subject to the limitation of Section 2 above, up to the aggregate number
of shares specified herein, but in no event for the purchase of other than full
shares. To exercise this Option, written notice of exercise shall be delivered
to the Company specifying the number of shares with respect to which the Option
is being exercised accompanied by payment of the Option Price for such shares in
cash, by personal or certified check or in such other form, including shares of
Common Stock of the Company valued at their fair market value on the date of
delivery, as the Committee may approve. If the Company determines that the
notice of exercise and payment are in order (which in the case of payment by
personal check may include the clearing of funds for payment), the Company will
promptly proceed to have prepared and delivered to the Optionholder a
certificate for the number of shares with respect to which the Option is being
exercised.


4. Exercise of Option After Termination of Service. If the Optionholder is no
longer serving as an employee, director or consultant, as the case may be, of
(i) the Company, (ii) a parent or subsidiary corporation of the Company, or
(iii) a corporation (or parent or subsidiary corporation of such corporation)
issuing or assuming a stock option in a transaction to which section 424(a) of
the Code applies, for any reason other than by his death or disability (as
determined by the Board of Directors of the Company), he may exercise the rights
which he had hereunder at the time of such termination only within three (3)
months from the date of termination. If his service is terminated for reason of
disability, such rights may be exercised within twelve (12) months from the date
of termination. Upon the death of the Optionholder, those entitled to do so by
the Optionholder's will or the laws of descent and distribution shall have the
right, at any time within twelve (12) months after the date of death, to
exercise in whole or in part any rights which were available to the Optionholder
at the time of his death. This Option shall terminate, and no rights hereunder
may be exercised, after the expiration of the applicable exercise period.
Notwithstanding the foregoing provisions of this Section 4, no rights under this
Option be exercised after the expiration of ten (10) years from the Date of
Grant.


5. Rights as a Stockholder. The Optionholder shall not be deemed, for any
purpose, to have any rights whatever in respect of shares to which the Option
shall not have been exercised and payment made as aforesaid. The Optionholder
shall not be deemed to have any rights to continued employment by the Company
(or continued engagement by the Company as a director or consultant) by virtue
of the grant of this Option.


6. Recapitalizations, Mergers, Etc. In the event of any stock dividend, split
up, combination or reclassification of shares, recapitalization or other similar
capital change affecting the Common Stock of the Company, the provisions of
section 5(b) of the Plan shall apply.


In the event of a Change in Control, consolidation or merger of the Company with
another corporation, or the sale or exchange of all or substantially all of the
assets of the Company, or a reorganization or liquidation of the Company, the
Optionholder shall be entitled to receive upon exercise and payment in
accordance with the terms of this Option the same shares, securities or property
as he would have been entitled to receive upon the occurrence of such event if
he had been, immediately prior to such event, the holder of the number of shares
of Common Stock purchasable under this Option, or if another corporation shall
be the survivor, such corporation shall substitute therefor substantially
equivalent shares, securities or property of such other corporation; provided,
however, that in lieu of the foregoing the Committee may upon written notice to
the Optionholder provide that this Option shall terminate on a date not less
than twenty (20) days after the date of such notice unless theretofore
exercised. In connection with such notice, the Committee shall accelerate or
waive any deferred exercise period and shall allow the Optionholder to
conditionally exercise any unvested Options that would vest immediately prior to
the Change in Control, conditioned on the occurrence of such Change in Control.


In the event of a Change in Control, if an outstanding Option hereunder shall
continue as an Option or is assumed or an equivalent award substituted by the
successor corporation or a parent or subsidiary of the successor corporation,
then if the Company, the successor corporation or a parent or subsidiary of the
successor corporation terminates the Optionholder’s employment other than for
Cause, Disability or death within twelve (12) months following a Change in
Control, then any Options, including as assumed or substituted, held by the
Optionholder on the date of termination that are unvested as of such date of
termination shall become immediately exercisable.


7. Option Not Transferable. This Option is not transferable by the Optionholder
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionholder's lifetime, only by the Optionholder.


8. Compliance with Securities Laws. It shall be a condition to the
Optionholder's right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange on which
the Company's Common Stock may then be listed, (b) that either (i) a
registration statement under the Securities Act of 1933, as amended, with
respect to said shares shall be in effect, or (ii) in the opinion of counsel for
the Company the proposed purchase shall be exempt from registration under said
Act and the Optionholder shall have made such undertakings and agreements with
the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall deem necessary to comply with
any law, rule or regulation applicable to the issue of such shares by the
Company shall have been taken by the Company or the Optionholder, or both. The
certificates representing the shares purchased under this Option may contain
such legends as counsel for the Company shall deem necessary to comply with any
applicable law, rule or regulation.


9. Payment of Taxes. Any exercise of this Option is conditioned upon the
payment, if the Company so requests, by the Optionholder or his heirs by




--------------------------------------------------------------------------------




will or by the laws of descent and distribution, of all state and federal taxes
imposed upon the exercise of this Option and the issue to the Optionholder of
the shares of Common Stock covered hereby. In the Committee's discretion, such
tax obligations may be paid in whole or in part in shares of Common Stock,
including retention of shares being purchased by the Optionholder, valued at
their fair market value on the date of delivery. The Company may to the extent
permitted by law deduct any such tax obligations from any payment of any kind
otherwise due to the Optionholder.


10. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. This Certificate does
not set forth all of the terms and conditions of the Plan, which are
incorporated herein by reference. Capitalized terms used and not otherwise
defined herein have the meanings given to them in the Plan. The Committee
administers the Plan and its determinations regarding the operation of the Plan
are final and binding. A copy of the Plan may be obtained upon written request
without charge from the Chief Financial Officer of the Company.


11. Certain Definitions. Capitalized terms that are not defined in the Plan or
herein shall have the meanings set forth below:


"Cause" shall mean:


(a) the willful and continued failure by the optionholder to perform his or her
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness), as determined by the Company; or


(b) any act of material misconduct (including insubordination) or the commission
of any act of dishonesty or moral turpitude in connection with the
optionholder’s employment, as determined by the Company; or


(c) the optionholder/participant’s conviction or plea of nolo contendere of a
felony or a crime involving moral turpitude.
 
"Change in Control" shall mean an event or occurrence set forth in any one or
more of subsections (a) through (d) below:


(a) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock in the Company) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly (other
than as a result of acquisitions of such securities from the Company), of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company's then outstanding securities entitled to
vote generally in the election of directors;


(b) individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;


(c) the consummation of a merger, share exchange or consolidation of the Company
or any subsidiary of the Company with any other entity (each a "Business
Combination"), other than (A) a Business Combination that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company's assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as defined above) is or becomes the beneficial owner of fifty percent
(50%) or more of the combined voting power of the Company's then outstanding
securities; or


(d) the stockholders of the Company approve (A) a plan of complete liquidation
of the Company; or (B) an agreement for the sale or disposition by the Company
of all or substantially all of the Company's assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant as determined by the Company's board of
directors in its sole discretion.


"Disability" shall mean the Optionholder shall have been deemed "disabled" by
the institution appointed by the Company to administer the Company's Long-Term
Disability Plan (or successor plan).




Adopted 7/21/15


                    






